SUMMARY ORDER
The United States District Court for the District of Connecticut (Chatigny, J.) granted the Government’s motion to dismiss George Cuartero’s action and to affirm the Internal Revenue Service’s (“IRS”) determination denying George Cuartero’s request for the removal of a tax lien. The District Court also denied Cuartero’s motion for summary judgment. The IRS alleges that Cuartero has repeatedly filed frivolous tax returns. Cuartero, acting pro se, challenges the legality of the federal taxation system and argues that as a “nonresident alien” he is not liable for any tax payments.
Cuartero’s tax protestor theories have been specifically, repeatedly, and emphatically rejected by courts, and the IRS has issued a publication warning taxpayers against making them. See, e.g., United States v. Cooper, 170 F.3d 691, 691 (7th Cir.1999) (“nonresident alien” argument has been rejected so often that it is “no longer merely frivolous,” but “frivolous squared”); Connor v. Comm’r, 770 F.2d 17, 20 (2d Cir.1985) (argument that wages are not income “has been rejected so frequently that the very raising of it justifies the imposition of sanctions”); see also Internal Revenue Service, The Truth About Frivolous Tax Arguments (2007), available at http:/Avww.irs.gov/pub/irs-utl/friv_ tax.pdf (describing frivolous arguments and warning taxpayers about the consequences of making them). We therefore affirm the District Court’s dismissal of Cuartero’s action and affirm the District Court’s denial of Cuartero’s motion for summary judgment.
The Government has also moved, pursuant to 28 U.S.C. § 1912 and Federal Rule of Appellate Procedure 38, for an order imposing sanctions of $8,000 against Cuartero for maintaining a frivolous appeal, saying that such sanctions *380are necessary to deter him and to defray the attorney and other costs associated with defending against his frivolous appeal. We agree that Cuartero’s arguments are so patently frivolous that his very making them is sanctionable. See Schiff v. United States, 919 F.2d 830, 832-35 (2d Cir.1990).
We therefore AFFIRM the judgment of the District Court and GRANT the request for sanctions in the amount of $8,000. Cuartero is ORDERED to comply with the sanction within 20 days by sending to counsel for the Government a check, payable to the United States Treasury, in the amount of $8,000; failure to comply with this order will expose Cuartero to the risk of civil and/or criminal contempt.